United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10116
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEREMY ISAAC JIMENEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:05-CR-86-ALL
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeremy Isaac Jimenez appeals the 71-month sentence imposed

following his guilty-plea conviction of possession of a firearm

by a convicted felon.   Jimenez argues that the district court

erred by failing to provide notice of its intent to upwardly

depart from the Sentencing Guidelines as required by FED. R. CRIM.

P. 32(h) and that the sentence is unreasonable.

     Because Jimenez challenges the failure to comply with Rule

32(h) for the first time on appeal, we review this issue for

plain error.   See United States v. Jones, 444 F.3d 430, 443 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10116
                                  -2-

Cir.), cert. denied, 126 S. Ct. 2958 (2006).      Even if we assume,

arguendo, that the district court erred under Rule 32(h), Jimenez

offers no argument or evidence suggesting that, with adequate

notice, he could have persuaded the district court to impose a

lower sentence.     Accordingly, he has not shown that any error

affected his substantial rights.      See Jones, 444 F.3d at 443.

       As to the sentence itself, we review the district court’s

findings of fact for clear error and its application of the

Guidelines de novo.     United States v. Smith, 440 F.3d 704, 706

(5th Cir. 2006).     The sentence is reviewed for unreasonableness,

taking into account the factors in 18 U.S.C. § 3553(a).         Id. at

706.    Jimenez contends that the extent of the upward variance

from the advisory guidelines range of 37-46 months of

imprisonment was unreasonable; that the district court based its

decision on speculation, rather than the facts in the factual

resume and PSR; and that the sentence is inconsistent with the

district court’s adoption of the PSR.

       Given the calculation of the advisory guidelines range,

which is uncontested, and the district court’s specific

articulation of the factual and legal basis for deviating from

this range, the sentence imposed is entitled to “great

deference.”     See id. at 710.   The district court properly

addressed the § 3553(a) factors, and the sentence is not

unreasonable.     See U.S. v. Reinhart, 442 F.3d 857, 864 (5th

Cir.), petition for cert. filed (June 5, 2006) (No. 05-11431).
            No. 06-10116
                 -3-

AFFIRMED.